Hill, J.
A will was probated in common form, and an administrator with the will annexed was appointed, the testator not having named an executor. By the terms of the will the entire estate was devised to the testator’s widow, to the exclusion of his other heirs at law, consisting of his children. After the estate had been administered and final returns filed and application for discharge made by the administrator, the children of testator filed objections to the discharge of the administrator, which were withdrawn before trial at the June term, 1906, of the court of ordinary, and letters of dismission were granted by the ordinary to the administrator at the same term. On September 14, 1911, the plaintiffs in the court below, who were the objectors to the discharge of the administrator in the court of ordinary in 1906, filed a petition to the court of ordinary against the sole beneficiary under the will, calling on her to produce the will and have it probated in solemn form. The case was appealed by consent from the court of ordinary to the superior court, where a demurrer was filed and a motion made to dismiss the proceeding, which was accordingly done by the trial judge; and to this judgment the plaintiffs excepted. Meld, that this case is controlled by the reasoning in Thompson v. Chapeau, 132 Ga. 847 (65 S. E. 127) ; and consequently the court did not err in sustaining the motion and dismissing the application to probate the will in solemn form.

Judgment affirmed.


All the Justices concur.